DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/403,267 filed 08/16/2021 is a continuation of 16/560,585 filed 09/04/2019 now U.S. Patent 11,094,631. 
16/560,585 claims priority from provisional application 62/750,485 filed 10/25/2018. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 08/16/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
The drawings are objected to for the minor typographical informalities: 
a.	Figures 1E-1F show reference number 110, however that layer has already been removed. 
b.	Figures 2B-2D use reference number 102 instead of 202. 
c.	Figures 2B-2D use reference number 104 instead of 204. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figures 1F-1G show reference numbers 122 and 124 that are each not mentioned in the written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 2D-2G are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both a deposition process as per Figure 2C AND as the graphene layer in Figures 2D-2G that should be labeled 214. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraphs 0037-0039, 0042 and 0045 mention graphene layer 214 that is not listed in drawings 2D-2F that incorrectly uses 212.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.9
Specification
The disclosure is objected to because of the following minor typographical informalities: 
a.	Specification paragraph 0001 should provide the U.S. Patent Number listed, supra for parent application 16/560,585. 
b.	Specification paragraph 0025 states “rnage” instead of “range.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite by being unclear in reciting at end of claim, “the conductive” instead of “the conductive feature.” For purpose of examination on the merits aforementioned limitation is the conductive feature previously defined in parent claim 15. 

A. Rejections based on primary reference Niyogi.

    PNG
    media_image1.png
    477
    736
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    551
    733
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0106561 A1 to Niyogi et al. (“Niyogi”).
Regarding independent claim 1, Niyogi teaches a device (i.e., see paragraph 0022: disclosure of Niyogi is for devices) comprising:
a conductive feature 1228 (i.e., plug of tungsten or aluminum, Figure 12, paragraph 0071) at least partially disposed within a dielectric layer 1206 (i.e., dielectric layer, Figure 12, paragraph 0070);
a via (i.e., part of 1226 that has a thin-width; Figure 12, paragraph 0070; called a via)  electrically connected to the conductive feature 1228;
a graphene layer 1220 (i.e., graphene layer, Figure 12, paragraph 0070) disposed directly on (i.e., see Figure 12) the conductive feature 1228; and
a seed layer 1222 (i.e., seed barrier layer, Figure 12, paragraph 0070) extending from the graphene layer 1228  to the via 1226-thin-width such that the seed layer 1222 interfaces with both the graphene layer 1220 and the via 1226-thin-width (i.e., in the instant case the via may be considered 1226 + other elemental layers of conduction such as 1224. Therefore the via may be 1226+1224).
Regarding claim 2, Niyogi teaches wherein the graphene layer 1220 and the seed layer 1222 are disposed between the via 1226-thin-width and the conductive feature 1228 thereby preventing (i.e., see Figure 12) the via 1226-thin-width from directly contacting the conductive feature 1228.
Regarding claim 3, Niyogi teaches wherein the conductive feature 1228 is a metal line feature (as per paragraph 0071: number 1228 is a metal plug that has a height, width, length and depth and therefore may be considered a line).
Regarding claim 4, Niyogi teaches wherein the conductive feature 1228 is a contact feature (as per paragraph 0071: number 1228 is a metal plug and therefore is a contact).
Regarding claim 6, Niyogi teaches wherein a top surface (i.e., 1222 at surface of 1206 in Figure 12) of the seed layer 1222 and a top surface (i.e., 1220 at surface of 1206 in Figure 12) of the graphene layer 1220 extend to the same height above (i.e., both top surfaces end at the planar top surface of 1206 defined by 1218 as illustrated in Figure 12) the conductive feature 1228, and wherein the respective top surfaces of the seed layer 1222 and the graphene layer 1220 face away from (i.e., as illustrated in Figure 12: the top surfaces of 1220 and 1222 face away from 1228 because of the larger-line-width of 1226) the conductive feature 1228.
Regarding claim 7, Niyogi teaches wherein the conductive feature 1228 has a top surface facing (i.e., see Figure 12) the via 1226-thin-width, and wherein the graphene layer 1220 and the dielectric layer 1206 interface with the top surface (i.e., 1220 directly touches the top surface of 1228. The dielectric layer 1206 touches at least the top left and right corner of 1228) of the conductive feature 1228.

Regarding independent claim 8, Niyogi teaches a device (i.e., see paragraph 0022: disclosure of Niyogi is for devices) comprising:
a first conductive feature 1228 (i.e., plug of tungsten or aluminum, Figure 12, paragraph 0071) disposed within a dielectric layer 1206 (i.e., dielectric layer, Figure 12, paragraph 0070);
a second conductive feature (i.e., part of 1226 that has a thick-width + part of 1226 that has a thin-width; Figure 12, paragraph 0070; called a via) having a non-uniform width (i.e., thick versus thin width) disposed within the dielectric layer 1206 and electrically coupled to the first conductive feature 1228;
a seed layer 1222 (i.e., seed barrier layer, Figure 12, paragraph 0070) interfacing with and extending along sidewalls and a bottom surface of the second conductive feature (i.e., in the instant case the second conductive feature may be considered 1226 + other elemental layers of conduction such as 1224. Therefore the second conductive feature may be 1226+1224); and
a graphene layer 1220 (i.e., graphene layer, Figure 12, paragraph 0070) interfacing (see Figure 12) with the seed layer 1222, the dielectric layer 1206 and the first conductive feature 1228.
Regarding claim 9, Niyogi teaches wherein the second conductive feature 1226 includes a lower via portion 1226-thin-width and an upper interconnect portion 1226-thick-width.
Regarding claim 10, Niyogi teaches wherein the via portion 1226-thick-width and the interconnect portion 1226-thick-width are formed of the same material (i.e., as illustrated in Figure 10 number 510 is a conductive layer that is in the claimed via portion and the claimed interconnect portion).
Regarding claim 11, Niyogi teaches wherein a top surface (i.e., 1222 at surface of 1206 in Figure 12) of the seed layer 1222, a top surface (i.e., 1220 at surface of 1206 in Figure 12) of the graphene layer 1220, and a top surface of the second conductive feature (i.e., 1226-thick-width top surface) extend to the same height above (i.e., top surfaces of 1226, 1222 and 1206 are coplanar as defined by 1218 as illustrated in Figure 12) the first conductive feature 1228, and wherein the respective top surfaces of the seed layer 1222, the graphene layer 1220 and the second conductive feature 1226 face away from (i.e., as illustrated in Figure 12: the top surfaces of 1220 and 1222 and 1226 face away from 1228 because of the larger-line-width of 1226) the first conductive feature 1228.
Regarding claim 12, Niyogi teaches wherein the graphene layer 1220 is positioned between the seed layer 1222 and the dielectric layer 1206 thereby preventing the seed layer 1222 from interfacing (see Figure 12) with the dielectric layer 1206.
	Regarding claim 13, Niyogi teaches wherein the second conductive feature has an upper portion (i.e., 1226-thick-width) having a first width and a lower portion (i.e., 1226-thin-width) having a second width that is less than the first width (i.e., as illustrated in Figure 12), and wherein the seed layer 1222 is disposed on an outer boundary (i.e., 1222 is lining the outer boundary of all of 1226) of the lower portion (i.e.,1226-thin-width) and an outer boundary (i.e., 1222 is lining the outer boundary of all of 1226) of the upper portion (i.e., 1226-thick-width) thereby preventing the graphene layer 1220 from interfacing (see Figure 12) with the upper (i.e.,1226-thick-width) and lower portions (i.e.,1226-thin-width).
Regarding independent claim 15, Niyogi teaches a method (i.e., paragraph 0052 states that Figures 5-11 illustrates a method. Specifically, the method when applied to Figure 12) comprising:
forming a trench 504 (“trench”; Figure 5; paragraph 0054) within a dielectric layer 500 (“dielectric body”; Figure 5; paragraphs 0053-0054) to expose a conductive feature (i.e., as applied to Figure 12 there is exposure of 1228. It does appear that Figure 12 has shared methods of Figures 5-11 in order to form the graphene layer);
forming a seed layer 510 (“seed layer”; Figure 7; paragraph 0058) within the trench 504 (i.e., also noted that when applied to Figure 12 it appears the seed layer could be in the thick portion of the trench and thin portion of the trench);
forming a carbon layer 508 (“carbon layer”; Figures 6-7; paragraphs 0055-0058: 508 is touching 510) within the trench 504 on the seed layer 510; and
performing a treatment process (see Figure 8 and paragraph 0059-0061: there is an annealing process to change the carbon layer into graphene layer) to cause a graphene layer 512 (“graphene layer”; Figure 9; paragraph 0062) to form between the seed layer 510 and the conductive feature 1228 (i.e., when applied to the embodiment of Figure 12 – the graphene layer 1220 is between the seed layer 1222 and conductive feature 1228).
Regarding claim 16, Niyogi teaches further comprising forming a first conductive material layer (i.e., see Figure 10 – there is conductive layer 516 as per paragraph 0064) in the trench 504 after the performing of the treatment process (i.e., annealing process in Figure 8).
Regarding claim 18, Niyogi teaches wherein the graphene layer 1220 interfaces with the seed layer 1222 and the conductive feature 1228 after the performing of the treatment process (i.e., when the method of forming the graphene layer of Figures 5-11 are applied to Figure 12 it appears that the graphene layer 512/1220 is between the seed layer 1222 and the conductive feature 1228).
Regarding claim 19, Niyogi teaches wherein the performing of the treatment process to cause the graphene layer to form between the seed layer and the conductive feature includes performing an annealing process (i.e., there is annealing in Figure 8 as per paragraphs 0059-0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0106561 A1 to Niyogi et al. (“Niyogi”).
Niyogi teaches all limitations of claim 8 from which claim 14 depends. 
	Niyogi does not expressly teach that the graphene layer includes one to ten layers of carbon atoms.
The claimed thickness range of the graphene layer at issue appears to be a [i] result-effective variable1 that may be [ii] optimized2 given the general conditions of the claim. As per paragraphs 0060-0061 the thickness of the graphene layer depends on the thickness of the carbon layer, the metal film thickness and the annealing conditions  and is therefore a result-effective variable. The general condition of the claim structure is taught by Niyogi of a graphene layer with atoms as per paragraph 0060. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the graphene layer in order to achieve the desired conductivity of the device as a whole. 
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 contains allowable subject matter, because the closest prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other elements in claim 5, further comprising a pre-fill layer disposed directly on the graphene layer.
It is noted that reference US 2018/0166333 A1 is a 102(a)(1) reference that teaches the elements in both claim 1 and claim 5 however is automatically excluded under 102(b)(1)(A) because the inventive entity between present application and aforementioned reference is the same. 

Claim 17 contains allowable subject matter, because the closest prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other elements in claim 17, further comprising forming a second conductive material layer in the trench on the exposed conductive feature prior to forming the seed layer within the trench.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 contains allowable subject matter, because the closest prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other elements in claim 20, further comprising removing the carbon layer after the performing of the treatment process to cause the graphene layer to form between the seed layer and the conductive feature.


Double Patenting
No double patenting rejection is currently made concerning U.S. Patent 11,094,631 that is the patent of parent application 16/560,585.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (A particular parameter must first be recognized as a result-effective variable before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation). 
        2 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).